Citation Nr: 1455825	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected deep venous thrombosis (DVT), protein S deficiency and hyperhomocysteinemia of the right leg.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to July 2006.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the RO in San Juan, Puerto Rico. Jurisdiction of the claims folder has since been transferred to the RO in Denver, Colorado.

The Veteran was duly scheduled to testify at a hearing with the Board in June
2010. The Veteran did not appear for this hearing and has not given a reason for his
failure to appear or requested that the hearing be rescheduled. Accordingly the
Board will proceed with appellate review. See 38 CF R §§ 20.704(d) (2013).

In December 2011 and April 2014, the Board remanded the remaining matter on appeal for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  As will be discussed, the Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The service-connected DVT, protein S deficiency and hyperhomocysteinemia of the right leg is shown to be manifested by intermittent edema and aching and fatigue in the leg after prolonged standing or walking and  relieved by elevation and compression hosiery; neither persistent edema incompletely relieved by elevation, or stasis pigmentation, nor eczema has been demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected DVT, protein S deficiency and hyperhomocysteinemia of the right leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.104 including Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. 

Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increase, the Board notes that this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability. 

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. Here, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records, to include additional VA outpatient treatment records obtained pursuant to the Board's December 2011 remand. 

The Veteran was also afforded VA examinations in June 2006, April 2009 and February 2012 to evaluate the severity of the service-connected DVT.

Thereafter, the Veteran was scheduled for new examinations in September 2014, pursuant to the Board's April 2014 remand.  In June 2014, the Veteran was informed that he was to be scheduled for an examination and of the consequences of failure to appear for the examination without good cause.  A September 2014 VA Medical Center report reflected that the Veteran failed to report to an August 2014 examination.   The Veteran has not provided any reason for his absence. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failures to report. See 38 C.F.R. § 3.655.

Failure to appear to a VA examination in conjunction with an original claim requires adjudication based on the evidence of record, without further attempt at examination required. 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board therefore finds that, regarding the issues decided below, there was substantial compliance with the prior remand directives, fulfilling the duty to assist. Stegall v. West, 11 Vet. App.at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).


Analysis

Historically, the RO granted service connection for DVT, protein deficiency and hyperhomocysteinemia of the right leg in a November 2006 rating decision.  A 10 percent rating was assigned, effective on July 29, 2006.

The service-connected DVT, protein S deficiency and hyperhomocysteinemia of the right leg is rated under Diagnostic Code 7121. See 38 C.F.R. § 4.104. 

Pursuant to this diagnostic code, a 10 percent rating is warranted for where there is intermittent edema of the extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery. 

A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. 

A 40 percent rating is assigned where there is persistent edema and stasis pigmentation or eczema with or without ulceration. 

A 60 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema and persistent ulceration. 

A 100 percent rating is assigned where there is massive board-like edema with constant pain at rest.

The Veteran's service treatment records reflected a history of episodes of swelling in the lower extremities. A March 2006 Medical Board report noted a diagnosis of deep venous thrombosis and protein S deficiency.

The January and July 2006 reports from Elizabethtown Hematology noted a history of varicose vein and swelling of the right lower extremity, DVT, hyperhomocysteinemia, abnormal liver function, and protein S deficiency. 

A review of systems revealed no skin abnormalities, but there was swelling of the right lower extremity.  On examination, there was no edema, cyanosis or clubbing.  The Veteran was started on anticoagulant medication.  A radiological work-up was negative for any blood clot.

On VA pre-discharge examination in June 2006, the Veteran reported having initial symptoms of right leg swelling with pain to the anterior tibia that felt like a shin splint or muscle pull.  He sought treatment at the emergency room and was given medication for pain.  The Veteran again sought treatment for continued symptoms, underwent duplex ultrasound and was sent to a hematologist.  He was informed that he had remnants of what appeared to be a clot in the right lower extremity.  He reported having continued tenderness, mostly around the right ankle and below the right ankle with swelling from the ankle down into the foot.  He denied any history of pulmonary embolism or recurrent venous clots.

A review of symptoms indicated discoloration to the medial ankles.   Excessive bleeding, bruising, and swelling of extremities, as well as a protein S deficiency were indicated.  The Veteran reported experiencing episodes of swelling every 1 to 2 months, lasting 1 to 2 days at a time.

An examination of the skin revealed a vascular prominence to the lateral ankles and spider veins to the medial ankle on the right.  A neurological examination was normal and the extremities were noted to be normal.  

The examiner diagnosed DVT and hyperhomocysteinemia on chronic anticoagulation with a demonstrable  Protein S of deficiency of 34 percent.  

With respect to functional impact, the VA examiner noted that the Veteran's had to limit contact, because if he got a laceration, he could bleed.  He determined that the disability caused moderate effects on daily activities such as exercise and recreation.

A March 2008 VA treatment report noted that the Veteran denied having any signs of clotting or bleeding.

On VA examination in April 2009, the Veteran indicated that he worked as a correctional officer.  He described his past history, noting that, in September 2005, he developed cramping, swelling, increase in local heat and pain in the right leg. Ultimately he had an ultrasound and the patient states he was told there was a clot in
the right leg. However, the examiner noted that a medical board proceeding document that the ultrasound of the leg was negative.  A second episode of deep vein thrombosis reportedly occurred on December 2005 and a third episode December 2006.

The Veteran described episodes of increased pain, local heat, swelling, and tenderness on weight bearing, stair climbing and prolonged walking.  He was on Coumadin.   He denied any history of chest pain, hemoptysis, pleuritic pain, and shortness of breath other than if he climbed several flights of stairs that seemed to be normal.  He did report continuing symptoms of pain in the calves of both legs and tenderness to compression.  He wore support hose, but had edema at the end of the day if he did not. The examiner noted that the examination took place in the morning and that the Veteran did not have edema at the time and was not wearing his support hose.  

There was nothing yet to suggest that the Veteran had pulmonary embolism, stroke or other form of clot or embolic episode or thrombotic episode to date. There was also a report of hyperhomocysteinemia, which the examiner noted that--according to mounting evidence-imposed an increased risk toward development of atherosclerosis and venous thromboembolism.

Objectively, there was no obvious swelling in either lower extremity. There was tenderness on compression of both calves, bilaterally.  The examiner did not note any difference in the size. There was no increase in local heat swelling.  There was slight tenderness on compression of the mid portion of the metacarpal bones, bilaterally, unaccompanied by increasing local heat, redness or swelling. The dorsalis pedis and posterior tibial pulses were readily palpable.  

Diagnoses of DVT, protein S deficiency and hyperhomocysteinemia were assigned.

A January 2011 VA outpatient treatment report noted a history of occasional edema of the leg with previous blood clot.  No skin abnormalities were found.

A June 2011 VA outpatient treatment report noted the Veteran's report that, for past 2 weeks, he had worsening pain and "clump" in right calf.  The right leg was painful with ambulating, and there was some swelling. He reported having symptoms similar to last blood clot in 2006.  He was treated at another hospital.   A follow-up report noted that this episode was found to be due to sciatic pain.

In a February 2012 VA examination report, the examiner noted that the Veteran had been treated with anticoagulation medication.  There was no history of pulmonary embolus.  Since 2007, there was one questionable recurrent DVT episode, but no duplex scan was performed to confirm the diagnosis. 

The current symptoms were continuous bilateral calf pain, rated a 2 on a scale to 10 when recumbent and a 6 out of 10 by the end of an 8-hour work day on his feet the entire 8 hours.  The Veteran indicated that, by the end of the work day, bilateral distal leg ankle and pedal edema (mild) developed (despite the use of compressive hose) and was associated with aching fatigue and cramps.  The edema, fatigue and cramps were intermittent, as they resolved after hours of leg elevation-generally overnight with bed rest. The calf aching was continuous as the Veteran stated that he was aware of discomfort even at night that he rated a level of 1 or 2 on a scale to 10. The examiner noted that there was no history of persistent edema, stasis pigmentation, eczema, ulceration, or massive board-like edema.

The examiner noted that the Veteran's symptoms of post-phlebitic syndrome included bilateral aching and fatigue in the leg after prolonged standing or walking with intermittent edema and constant pain at rest.  The examiner also observed early bilateral medial ankle/foot telangiectasia venous flares without overt varicosities.

The diagnoses of chronic DVT and post phlebitic syndrome were assigned.

The examiner indicated that, in his opinion, the Veteran's complaints and symptoms of bilateral intermittent lower extremity edema cramps and fatigue, along with his
continuous calf pain, were totally consistent with his post phlebitis syndrome condition.  The findings of bilateral pedal edema and ankle telangiectasia venous flares were also noted to be totally consistent with post phlebitic syndrome. 

The examiner determined that the post phlebitic syndrome condition did not impair the Veteran's activities of daily living or employment.  He had no limits with walking or sitting and was employed on a full-time basis as a prison guard. He was under no work restrictions as a prison guard and his normal 8 hour shift entailed (other than routine breaks and lunch) being on his feet walking or standing the entire work day.

After a careful review of the evidence of record, the Board finds that an increased rating for the service-connected right leg DVT, protein S deficiency and hyperhomocysteinemia is not assignable.  The 10 percent evaluation contemplates intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  

In order to warrant a higher rating, the disability picture must be manifested by persistent edema incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

In this case, while treatment records and VA examination note report of edema, it is indicated to be no more than intermittent and generally relieved by compression stockings and rest at the end of the day.

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  The Veteran can assert that his right leg DVT insufficiency is worse than currently rated.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran asserts that his DVT is worse than the current rating assigned and the Veteran's previous representative has suggested that his edema has become more persistent.  

However, the predominant findings on the VA clinical examinations and treatment reports over the years do not establish any increase in the service-connected disability level.  

In fact, on VA examination in February 2012, the VA examiner specifically indicated that Veteran suffered from intermittent edema.  

Moreover, the VA treatment record fail to demonstrate persistent edema at any point during the appeal.  As such, the Veteran's reports when weighed against the observations of skilled professionals demonstrate that a higher evaluation is not warranted.  The medical evidence is more probative and credible than the general lay assertions of increased disablement.  

Furthermore, the Veteran did not report for an August 2014 examination to determine the severity of his service-connected right leg DVT.  Therefore, no further determination can be made regarding additional impairment, and the case must be decided solely on the basis of the evidence of records. 38 C.F.R. § 3.655(b), which, as discussed above, does not demonstrate persistent edema incompletely relieved by elevation of the extremity such as to warrant an increased rating.

The Board acknowledges the report of bilateral DVT, and notes that Diagnostic Code 7121 provides that if more than one extremity is involved, each extremity is to be evaluated separately and combined under 38 C.F.R. § 4.25; however, the Veteran is only service connected for the right leg, and entitlement to a separate rating for the left leg is not before the Board at this time.  

The Board has considered whether the Veteran is entitled to a higher rating under any other applicable Diagnostic Code, but has found none.

The Board has also considered whether the service-connected DVT, protein S deficiency and hyperhomocysteinemia of the right leg presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for DVT, protein S deficiency and hyperhomocysteinemia of the right leg reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Here, the rating criteria contemplate the Veteran's complaints of pain and limitation of motion including aches and fatigue after standing or walking.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for posttraumatic stress disorder (PTSD) with adjustment disorder (50 percent), and tinnitus (10 percent).  

However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his DVT, protein S deficiency and hyperhomocysteinemia in any way that is not already considered by the rating criteria.  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.

As the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for the service-connected DVT, protein S deficiency and hyperhomocysteinemia a of the right leg, the benefit of the doubt doctrine is not for application in the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased, initial rating in excess of 10 percent for the service-connected DVT, protein S deficiency and hyperhomocysteinemia of the right leg is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


